Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5, 7 – 15 and 17 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud et al. (US Pub. No. 2016/0287907 A1) in view of Benner et al. (US Pub. No. 2017/0087389 A1) and Ono et al. (Us Pub. No. 2018/0264287 A1).
With regards to claim 1, Michaud discloses a system (Figures 12 and 12B) for controlling a charged particle beam shape and direction relative to a controlled and dynamically positioned patient and/or an imaging surface, such as a tomography system and/or a first two-dimensional imaging system coupled to a second two-dimensional imaging system. Multiple interlinked beam/patient/imaging control stations allow safe zone operation and clear interaction with the charged particle beam system and the patient. Both treatment and imaging are facilitated using automated sequences controlled with a work-flow control system (Abstract). 
FIG. 1A shows, a charged particle beam system 100. The charged particle beam preferably comprises a number of subsystems including any of: a main controller 110; an injection system 120; a synchrotron 130 that typically includes: (1) an accelerator system 132 and (2) an internal or connected extraction system 134; a beam transport system 135; a scanning/targeting/delivery system 140; a patient interface module 150; a display system 160; and/or an imaging system 170.
Michaud teaches retrieving a radiotherapy information associated with a patient [0048] [0138] [0146], the radiotherapy information comprising information associated with one or more accessories 1218 associated with the patient's radiation therapy treatment [0151] and a control unit1260 scanning and presenting a display on an interface 150, wherein an interface indicator corresponding to each of the accessory 1218 [0149] [0152] – [0155].
Michaud fails to expressly disclose one or more servers commanding the device wherein when the server does not detect one or more of the one or more accessories in proximity to the radiotherapy machine or when one or more of the one or more accessories is not within a predetermined location, revising, by one or more servers, a graphical indicator corresponding to that accessory.
Benner discloses a control system which provides a user interface that displays a clear graphical representation of relevant data for radiation therapy system (such as a pencil-beam proton therapy system) for treating multiple beam fields as efficiently as possible. The user interface allows a user to visualize a treatment session, select one or multiple beam fields to include in one or more beam applications, and dissociate beam fields previously grouped if necessary. Further teachings that the extend the ability to initiate the application of the generated proton therapy beam and the grouping of beam fields to be performed remotely from the treatment room itself, and even automatically, reducing the need for manual interventions to setup between fields (Abstract) [0026]. 
The beam display may be customized for the user by specifically identifying (e.g., emphasizing) the position of one or more beam fields relative to other beam fields for the user's current treatment session. The identification may consist of visually distinguishing the graphical representation of each beam field comprising the user's treatment session, by size, color, form, or other visual indicia. Accordingly, each beam display and/or beam field grouping visualization may be customized to emphasize a different beam field grouping in the beam display [0043].
Benner further teaches beam fields may be grouped automatically based on beam field or treatment factors, such as treatment accessories, treatment table position, iso-centers, beam energy, and beam target locations. Multiple requestors may each have grouped beam fields, wherein a shared beam may be applied to each grouping in turn, in accordance with a pre-defined queue [0027]. Beam fields that do not require the addition and/or removal of additional accessories such as (but not limited to) collimators, jaws, and range shifters, etc., may be irradiated in a contiguous beam application, as an automated treatment of a set of fields [0032]. Factors that may be considered when multiple beam fields are grouped together include, but are not limited to: shared beam accessories, treatment table position, the patient's (dis)comfort, treatment plan requirements, and estimated beam field treatment durations, gantry position and/or angle, etc [0040]. A beam display may be customized for the user by specifically identifying (e.g., emphasizing) the position of one or more beam fields relative to other beam fields for the user's current treatment session. The identification may consist of visually distinguishing the graphical representation of each beam field comprising the user's treatment session, by size, color, form, or other visual indicia [0043] [0045] [0049] [0055].
Accordingly, each beam display and/or beam field grouping visualization may be customized to emphasize a different beam field grouping in the beam display [0043] [0045] [0049] [0055]. Notice how the display is dynamically updated (See step 207) to reflect any modifications or when new groupings are added, modified, or removed, such as when a beam field grouping is canceled or disassociate. Additionally, another example, one or more of the treatment nozzles, patient positioner, and beam accessories may be modified (e.g., by a physician and/or beam operator) to comply with the next grouping of beam fields [0045] – [0048].
In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
Ono discloses in FIG. 1, a particle therapy system 100 including a control system related to positioning of the patient is a system in which a treatment planning apparatus 1, a treatment information system 2, a treatment control system 3, an irradiation control system 4, and a patient positioning system 5 are mutually communicably constructed in this order from the top level. As shown in FIGS. 1 and 3, a main display system 6 is connected to the treatment control system 3, the pendant 7 and a sub-display system (not shown) arranged inside the treatment room are connected to the irradiation control system 4, and the treatment bed 8 is connected to the patient positioning system 5 [0022].
The pendant 7 is an interface for operation of the particle therapy system 100 provided in the treatment room and has a display unit that is different from the main display system 6 as a portion thereof and is configured to be able to check work and operation conditions in the treatment room in real time [0023]. The pendant 7 is an input/output interface provided in the treatment room and, for example, the worker can issue a movement command of the treatment bed 8 to the patient positioning system 5 via the pendant 7 [0030]. An irradiation control system 4 is connected to a patient positioning support system 9 to acquire the target position (correction value) in which installation errors of the patient are corrected from the patient positioning support system 9 (PIAS). [0024].
Most importantly, Ono teaches that each system may be implemented on one computer or configured via a network to perform calculations and the like on a server [0025]. Notice that this would include a sever implementing using one or more accessories in proximity to the radiotherapy machine such as taught in the systems above, since Ono teaches that each system may implement on one computer or configured via a network to perform calculations and the like on a server. As such, it is realized that any system function can be implemented via the server. 
In view of the utility, in order to expand the operating capabilities throughout larger infrastructures, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud already modified by Benner to include the teachings such as that taught by Ono.


With regards to claim 2, Benner teaches that the one or more servers receives a wide range of inputs wherein one corresponds to a value of the predetermined proximity [0027] [0032] [0040] [0047] [0058].
With regards to claim 3, Benner teaches revising the graphical indicator corresponding to the accessory comprises changing a color of the graphical indicator corresponding to the accessory [0043] [0053] [0054].
With regards to claim 4, Michaud modified teaches revising the graphical indicator corresponding to the accessory (i.e., customizable which would be realized when updating the visuals) comprises changing a shape of the graphical indicator corresponding to the accessory [0152].
With regards to claim 5, Benner teaches revising the graphical indicator corresponding to the accessory comprises displaying, by the server, an additional graphical indicator [0051] [0036] [0044] associated with the graphical indicator corresponding to the accessory [0043] [0045] [0046] [0050].
With regards to claim 7, Michaud modified discloses scanning, by one or more servers, the set of accessories within the predetermined proximity to the radiotherapy machine comprises scanning a radio frequency identification tag associated with each accessory [0036] [0043] [0044] [0081] [0146] [0148].
With regards to claim 8, Michaud teaches the claimed invention according to claim 1, but fails to expressly discloses scanning sets of accessories within the predetermined proximity to the radiotherapy machine comprises scanning a visual tag associated with each accessory.
Benner discloses that the beam control system as described may be configured as a distributed system to provide customized graphical visualizations of a treatment session that includes one or more beam fields arranged for one or more beam applications, and integrated displays and control for a delivery of the beam for single or grouped beam fields to a beam control system [0025].
In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
With regards to claim 9, Michaud teaches the claimed invention according to claim 1, but fails to expressly discloses for display a status of each of the one or more accessories associated with the patient's radiation therapy treatment.
Benner discloses that the beam control system (through the beam control display, for example) may also graphically present beam status information [0026].
 In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
With regards to claim 10, Michaud modified the graphical user interface is displayed on a console computer associated with the radiotherapy machine [0103] [0135] (Figure 10).
With regards to claim 11, Michaud discloses a system (Figures 12 and 12B) for controlling a charged particle beam shape and direction relative to a controlled and dynamically positioned patient and/or an imaging surface, such as a tomography system and/or a first two-dimensional imaging system coupled to a second two-dimensional imaging system. Multiple interlinked beam/patient/imaging control stations allow safe zone operation and clear interaction with the charged particle beam system and the patient. Both treatment and imaging are facilitated using automated sequences controlled with a work-flow control system (Abstract). 
FIG. 1A shows, a charged particle beam system 100. The charged particle beam preferably comprises a number of subsystems including any of: a main controller 110; an injection system 120; a synchrotron 130 that typically includes: (1) an accelerator system 132 and (2) an internal or connected extraction system 134; a beam transport system 135; a scanning/targeting/delivery system 140; a patient interface module 150; a display system 160; and/or an imaging system 170.
Michaud teaches retrieving a radiotherapy information associated with a patient [0048] [0138] [0146], the radiotherapy information comprising information associated with one or more accessories 1218 associated with the patient's radiation therapy treatment [0151] and a control unit1260 scanning and presenting a display on an interface 150, wherein an interface indicator corresponding to each of the accessory 1218 [0149] [0152] – [0155].
Michaud fails to expressly disclose one or more servers commanding the device wherein when the server does not detect one or more of the one or more accessories in proximity to the radiotherapy machine or when one or more of the one or more accessories is not within a predetermined location, revising, by one or more servers, a graphical indicator corresponding to that accessory and revising the graphical indicator corresponding to the accessories.
Benner discloses a control system which provides a user interface that displays a clear graphical representation of relevant data for radiation therapy system (such as a pencil-beam proton therapy system) for treating multiple beam fields as efficiently as possible. The user interface allows a user to visualize a treatment session, select one or multiple beam fields to include in one or more beam applications, and dissociate beam fields previously grouped if necessary. Further teachings extend the ability to initiate the application of the generated proton therapy beam and the grouping of beam fields to be performed remotely from the treatment room itself, and even automatically, reducing the need for manual interventions to setup between fields (Abstract) [0026]. The beam display may be customized for the user by specifically identifying (e.g., emphasizing) the position of one or more beam fields relative to other beam fields for the user's current treatment session. The identification may consist of visually distinguishing the graphical representation of each beam field comprising the user's treatment session, by size, color, form, or other visual indicia. Accordingly, each beam display and/or beam field grouping visualization may be customized to emphasize a different beam field grouping in the beam display [0043].
Benner further teaches beam fields may be grouped automatically based on beam field or treatment factors, such as treatment accessories, treatment table position, iso-centers, beam energy, and beam target locations. Multiple requestors may each have grouped beam fields, wherein a shared beam may be applied to each grouping in turn, in accordance with a pre-defined queue [0027]. Beam fields that do not require the addition and/or removal of additional accessories such as (but not limited to) collimators, jaws, and range shifters, etc., may be irradiated in a contiguous beam application, as an automated treatment of a set of fields [0032]. Factors that may be considered when multiple beam fields are grouped together include, but are not limited to: shared beam accessories, treatment table position, the patient's (dis)comfort, treatment plan requirements, and estimated beam field treatment durations, gantry position and/or angle, etc [0040]. A beam display may be customized for the user by specifically identifying (e.g., emphasizing) the position of one or more beam fields relative to other beam fields for the user's current treatment session. The identification may consist of visually distinguishing the graphical representation of each beam field comprising the user's treatment session, by size, color, form, or other visual indicia. Accordingly, each beam display and/or beam field grouping visualization may be customized to emphasize a different beam field grouping in the beam display [0043] [0045] [0049] [0055].
Lastly, Benner teaches revising the graphical indicator corresponding to the accessory comprises changing a color of the graphical indicator corresponding to the accessory [0043] [0053] [0054].
Notice how the display is dynamically updated (See step 207) to reflect any modifications or when new groupings are added, modified, or removed, such as when a beam field grouping is canceled or disassociate. Additionally, another example, one or more of the treatment nozzles, patient positioner, and beam accessories may be modified (e.g., by a physician and/or beam operator) to comply with the next grouping of beam fields [0045] – [0048].
In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
Ono discloses in FIG. 1, a particle therapy system 100 including a control system related to positioning of the patient is a system in which a treatment planning apparatus 1, a treatment information system 2, a treatment control system 3, an irradiation control system 4, and a patient positioning system 5 are mutually communicably constructed in this order from the top level. As shown in FIGS. 1 and 3, a main display system 6 is connected to the treatment control system 3, the pendant 7 and a sub-display system (not shown) arranged inside the treatment room are connected to the irradiation control system 4, and the treatment bed 8 is connected to the patient positioning system 5 [0022].
Incidentally, the pendant 7 is an interface for operation of the particle therapy system 100 provided in the treatment room and an operator performs work in the treatment room using the pendant 7. The pendant 7 has a display unit that is different from the main display system 6 as a portion thereof and is configured to be able to check work and operation conditions in the treatment room in real time [0023]. The pendant 7 is an input/output interface provided in the treatment room and, for example, the worker can issue a movement command of the treatment bed 8 to the patient positioning system 5 via the pendant 7 [0030].
An irradiation control system 4 is connected to a patient positioning support system 9 to acquire the target position (correction value) in which installation errors of the patient are corrected from the patient positioning support system 9 (PIAS). Incidentally, the patient positioning support system 9 has a function to calculate a correction value of the treatment bed 8 based on an image acquired by an imaging unit 10 such as the X-ray imaging apparatus including the X-ray generator 105 and the X-ray detector 106 provided in the treatment room and to update the target position [0024].
Most importantly, Ono teaches that each system may be implemented on one computer or configured via a network to perform calculations and the like on a server. 
In view of the utility, in order to expand the operating capabilities throughout larger infrastructures, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Ono.
With regards to claim 12, Benner teaches that the one or more servers receives a wide range of inputs wherein one corresponds to a value of the predetermined proximity [0027] [0032] [0040] [0047] [0058].
With regards to claim 13, Benner teaches revising the graphical indicator corresponding to the accessory comprises changing a color of the graphical indicator corresponding to the accessory [0043] [0053] [0054].
With regards to claim 14, Michaud modified teaches revising the graphical indicator corresponding to the accessory (i.e., customizable which would be realized when updating the visuals) comprises changing a shape of the graphical indicator corresponding to the accessory [0152].
With regards to claim 15, Benner teaches revising the graphical indicator corresponding to the accessory comprises displaying, by the server, an additional graphical indicator [0051] [0036] [0044] associated with the graphical indicator corresponding to the accessory [0043] [0045] [0046] [0050] .
With regards to claim 17, Michaud modified discloses scanning, by one or more servers, the set of accessories within the predetermined proximity to the radiotherapy machine comprises scanning a radio frequency identification tag associated with each accessory [0036] [0043] [0044] [0081] [0146] [0148].
With regards to claim 18, Michaud teaches the claimed invention according to claim 1, but fails to expressly discloses scanning sets of accessories within the predetermined proximity to the radiotherapy machine comprises scanning a visual tag associated with each accessory.
Benner discloses that the beam control system as described may be configured as a distributed system to provide customized graphical visualizations of a treatment session that includes one or more beam fields arranged for one or more beam applications, and integrated displays and control for a delivery of the beam for single or grouped beam fields to a beam control system [0025].
In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
With regards to claim 19, Michaud teaches the claimed invention according to claim 1, but fails to expressly discloses for display a status of each of the one or more accessories associated with the patient's radiation therapy treatment.
Benner discloses that the beam control system (through the beam control display, for example) may also graphically present beam status information [0026].
 In view of the utility, to extend the ability of typical generated therapy systems, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Benner.
With regards to claim 20, Michaud modified the graphical user interface is displayed on a console computer associated with the radiotherapy machine [0103] [0135] (Figure 10).
Claim(s) 6 and16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaud, Benner and Ono in view of Nakamura et al. (US Pub. No. 2008/0089463 A1).
With regards to claims 6 and 16, Michaud modified teaches the claimed invention according to claims 1 and 11, but fails to expressly discloses the graphical user interface is displayed on a screen on a gantry of the radiotherapy machine.
Nakamura discloses that a gantry mount display 201 is placed on or near the gantry 100 (Figures 1 and 2). 
In view of the utility, to extend the ability of typical generated therapy systems to include displays placed on the gantry for easy viewing, it would have been obvious to a person or ordinary skill in the art at the time the invention was made to modify Michaud to include the teachings such as that taught by Nakamura.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884